895 So. 2d 1290 (2005)
Edward EASTWOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3809.
District Court of Appeal of Florida, Fifth District.
March 24, 2005.
Edward Eastwood, Daytona Beach, pro se.
Charles J. Crist, Jr., Attorney General and Allison Leigh Morris, Assistant Attorney General Daytona Beach for Appellee.
PLEUS, J.
Edward Eastwood appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the summary denial.
Eastwood's motion, filed on August 26, 2004, alleges ineffective assistance of trial counsel at Eastwood's resentencing. The denial order does not state the rationale for the denial nor does it have attached *1291 specific portions of the record to refute the claim.
The order does not comply with the procedural requirements of Rule 3.850(d). In order to support a summary denial without a hearing, this provision of the rule requires that a trial court must either state its rationale in the decision or attach those specific parts of the record that refute each claim presented in the motion. See McLin v. State, 827 So. 2d 948 (Fla.2002); Anderson v. State, 627 So. 2d 1170, 1171 (Fla.1993). Accordingly, the order is reversed and remanded for the entry of a procedurally proper order.
REVERSED AND REMANDED.
SAWAYA, C.J., and TORPY, J., concur.